                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
HELEN McLAUGHLIN                      :    CIVIL ACTION NO. 14-7315
                                      :
               v.                     :
                                      :    NO. 14-7316 (Ruble)       NO. 16-3732 (Gross)
BAYER ESSURE, INC., et al.            :    NO. 14-7318 (Stelzer)     NO. 16-3733 (Johnson)
                                      :    NO. 14-7317 (Strimel)     NO. 16-3766 (Summerlin)
And Related Actions                   :    NO. 15-0384 (Walsh)       NO. 16-3767 (Rodvill)
                                      :    NO. 16-1458 (Dunstan)     NO. 16-3769 (Quinton)
                                      :    NO. 16-1645 (Clarke)      NO. 16-4081 (Bradford)
                                      :    NO. 16-1921 (Souto)       NO. 17-2915 (Wistrom)
                                      :    NO. 16-2166 (Bailey)      NO. 17-3968 (Bobo)
                                      :    NO. 16-2154 (Campos)      NO. 17-4417 (Guess)
                                      :    NO. 16-2717 (Bolds)       NO. 17-4936 (Gonzalez)
                                      :    NO. 16-3049 (Tulgetske)   NO. 18-37 (Jenson)
                                      :    NO. 16-3409 (Abeyta)      NO. 18-836 (Morua)
                                      :    NO. 16-3589 (Burgis)      NO. 18-837 (Galan)
                                      :    NO. 16-3710 (Dong)        NO. 18-838 (Alfaro)
                                      :    NO. 16-3730 (Mantor)      NO. 18-908 (Archer)
                                      :    NO. 16-3731 (Olague)


                                          ORDER

       AND NOW, this 24th day of May, 2019, upon consideration of Plaintiffs’ First Motion

to Compel Discovery (Docket No. 399 in McLaughlin), all documents filed in connection

therewith, and the Special Discovery Master’s Report and Recommendations concerning the

Motion (Docket No. 412 in McLaughlin), to which no objections have been filed, IT IS

HEREBY ORDERED as follows:

       1.   The Report and Recommendation is APPROVED and ADOPTED in accordance

            with Paragraph 8 of the Agreed Case Management Order Concerning Appointment of

            the Special Discovery Master (Docket No. 254 in McLaughlin).
2. Plaintiffs’ Motion to Compel is GRANTED IN PART and DENIED IN PART as

  set forth in the Report and Recommendation.



                                         BY THE COURT:

                                         /s/ John R. Padova, J.
                                         _________________________________
                                         John R. Padova, J.




                                     2
